Title: From George Washington to Leven Powell, 10–11 October 1792 [letter not found]
From: Washington, George
To: Powell, Leven

Letter not found: to Leven Powell, c.10–11 Oct. 1792. GW wrote Robert Townsend Hooe on 29 May 1793 from Philadelphia that “on my way to this City last October I wrote a letter to Colo. Powell,” and Powell wrote GW on 15 June 1793: “On my return home from the [Virginia] Assembly

about the first of December last, I found your favor from Baltimore.” While traveling from Mount Vernon to Philadelphia in October 1792, GW spent the night of 10 Oct. at Daniel Grant’s Fountain Inn in Baltimore (see James McHenry to GW, 25 Sept. 1792, n.3).